Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 28-47 are pending in the Claim Set filed 6/30/2022.
Applicant’s election without traverse of Group I: claims 28-42, in the reply filed on 6/30/2022 is acknowledged. Further Applicants election of a species is as follows: diabetic macular edema (DME). Applicant state in the reply filed 6/30/2022 on page 5 that the elected species reads on claim 28 and claim 37. 
Claims 43-47 of Group II and claims 38-42 directed to a non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.
Herein, claims 28-37 are for examination to the extent that they read on the elected species: diabetic macular edema (DME).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/30/2020, 12/02/2020, 1/04/2021 and 6/30/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claims 28-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stache USP 3663579, cited in IDS filed 9/30/2020)) in view of Saraiya (Dexamethasone for Ocular Inflammation; Expert Opinion on Pharmacotherapy, p.1131, April 2011, of record), Kanra et al (The short-term efficacy and safety of dexamethasone implant in a difficult-to-treat
patient population with persistent diabetic macular edema. Ret Vit. P.221, 2017, cited in IDs filed 9/30/2020, CHENG et al (Intravitreal sustained-release dexamethasone device in the treatment of experimental uveitis. Invest Ophthalmol. Vis Sci. p.442, 1995, cited in filed 9/30/3030) and Ashton et al (WO9520567)

Regarding claims 28-29 and 32-37,
Stache teaches dimeric steroid 21-alkyl-carbonates as represented by the structure of formula I (col.1, lns.15-54; See entire document); wherein, in particular, Stache teaches a dimeric steroid of 9-alpha-fluoro-16-alpha-methylprednisolone (i.e., carbonate dimer of dexamethasone) prepared from the reaction of 9-alpha-fluoro-16-alpha-methyl prednisolone (also called: dexamethasone) with triethylene glycol-bis-chloro-formiate (e.g., Triethylene glycol bis(chloroformate) shown below):

                        Triethylene glycol bis(chloroformate)
Dexamethasone
    PNG
    media_image1.png
    115
    270
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    366
    media_image2.png
    Greyscale


(See example 3; col.5, lns,1-22) to provide the dimeric steroidal compound as represented by the structure in claim 28.
Generally, Stache teaches dimeric steroid 21-alkyl-carbonates as represented by the structure of formula I (col.1, lns.15-54; See entire document);

    PNG
    media_image3.png
    274
    389
    media_image3.png
    Greyscale

wherein R1 can be an open-chain alkylene where the open-chain alkylene can be interrupted by oxygen atom (col.1, lns.15-55).
Stache explicitly teaches that the dimeric steroids have superior anti-inflammatory activity in comparison to their corresponding monomeric compound (col.3, lns.42-75). 
Stache differs from the claims in that the document does not teach a method of treating a posterior ocular disorder or condition of an eye, e.g., diabetic macular edema (DME), of a subject in need thereof, the method comprising intravitreally administering to the eye of the subject in need thereof an intravitreal implant comprising a dimeric steroidal compound: dexamethasone dimeric compound (described above).
However, Saraiya (Dexamethasone for Ocular Inflammation; Expert Opinion on Pharmacotherapy, p.1131, April 2011) cures the deficiencies. 
Saraiya teaches dexamethasone implant for the treatment of noninfectious uveitis (form of eye inflammation) involving the posterior segment for the treatment of muscular edema secondary to vein occlusion (p.1128, right column, at the bottom) and for the treatment of macular edema due to diabetic retinopathy, vein occlusion, Irvine-Gass syndrome or uveitis using surgically implanted dexamethasone (DEX) implant (left column, p.1129, first full paragraph) and also an injectable form of DEX implant in patients with noninfectious intermediate uveitis (left column, p.1129, last paragraph), wherein DEX implants in patients provided improvements in intraocular inflammation and are viewed as an useful addition in the treatment of noninfectious intermediate and posterior uveitis (right column, p.1130, next to last column; See entire document). 
Kanra teaches a study was conducted using eyes of 19 patients with persistent diabetic macular edema. Kanra teaches that diabetic macular edema (DME) has been shown to be low grade inflammation process that leads to increase in vascular permeability (Abstract; p.222, left column, first paragraph; Materials and Methods, right column). Kanra teaches numerous intraviitreal biodegradable and nondegradable steroid releasing implants have been designed to provide long-term drug delivery to the macular region, wherein DEX implant, which contains micronized preservative-free dexamethasone in a biodegradable copolymer of PLGA, which is designed to deliver drug to the retina over a period of up to 6 months. Kanra teaches Dex implant has been approved for use in the treatment of macular edema secondary to retinal vein occlusion, noninfectious posterior uveitis, and also diabetic macular edema (DME). Kanra teaches the purpose of this study was to evaluate anatomical and functional outcomes of intravitreal DEX implant in patients with persistent diabetic macular edema, wherein examinations were performed at baseline, 1 and 3 months (p,223). Kanra teaches good anatomical and visual response to Dex implant in a resistant DME case (Fig.2, p223). Kanra teaches that there is a need for further studies using implant as a primary or earlier stage treatment (p.226).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a method of treating diabetic macular edema can be accomplished by intravitreally administering to the eye of a subject in need thereof an intravitreal implant that continuously delivers dexamethasone to the eye over a period of several months having a reasonable expectation of success in view the teachings of Saraiya and Kanra, as a whole. 
Ashton teaches a codrug composition of at least two drug compounds covalently linked to one another via a labile bond to form a single codrug composition, and methods of use of the codrug for the treatment of various medical conditions. The codrug may be administered by itself or in the form of a bioerodible or nonbioerodible substance (Abstract).
Ashton teaches that a prodrug is a compound formed by chemical modification of a biologically active compound which will liberate the active compound in vivo by enzymatic or hydrolytic cleavage (p.1, lns.5-10; p.8, lns.1-10). Ashton teaches codrug conjugates which are linked by reversible covalent bonds, such as ester, carbamate and carbonate bonds, so that at the desired site in the body they are cleaved to regenerate the active forms of each of the drugs (p.6, lns.1-8). Ashton teaches pharmaceutical compounds which deliver two or more drugs at a single time in a single dose, which exhibit sustained controlled drug delivery to achieve high drug loading over a prolonged time (p.6, lns.15-35), wherein the drug may be administered by impanation, wherein the codrug is attached to a surgicallly implantable device (p.8). Ashton teaches that the codrug is dexamethasone (claim 6, p.45), wherein the codrug composition, comprising at least two drug compounds is covalently linked to one another via a labile bond to form a single codrug composition (claim 1, p.45), wherein the codrug is in the form of an implantable substance (claim 43, p.49), which may be provided in method of posterior capsular opacification claim 45, p.50). Moreover, Ashton teaches that labile linker is a triethylene glycol moiety (See Scheme 8, p. 38-38A). Ashton teaches codrug pellets, wherein the codrug device is entirely composed of the drug and do not require release rate controlling polymers (p.21). Furthermore, Ashton teaches Intravitreal Delivery of an Anti-Neovascular Agent and an Antiproliferative Agent in the Rabbit Eye (Example 9, p.23). Ashton teaches that codrug is linked by labile bonds of polyethylene and/or glycerol (p.8; claim 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that codrug comprising identical active agents can be provide using labile linkers that may be used in the form of a pellet, wherein the drug is 100% the drug, and used a method for treatment of an eye condition wherein the codrug is composed of a dimer of dexamethasone and the labile linker comprises polyethylene or glycol groups. Moreover, one skilled in the art would have been motivated to provide a codrug of an active compound because it can be used to significantly increase drug loading and be provided as sustained release delivery system for prolonged delivery of an active agent in the form of an implantable device in the eye to in view of the teachings of Ashton.
Accordingly, it would been obvious to provide the dexamethasone dimer (codrug) as taught by Stache in a method treating a posterior ocular disorder or condition of an eye, e.g., diabetic macular edema (DME) in view of the teachings of Stache, Saraiya, Kanra, Cheng and Ashton, as a whole. 
Regarding claims 30 and 31,
Cheng teaches a sustained release device comprising dexamethasone pellets (p.443, See materials and Methods). Cheng teaches treated eyes had significantly less inflammation than untreated eyes (Abstract). Cheng teaches that they have demonstrated that an intravitreal sustained release of dexamethasone device (i.e., dexamethasone pellets) is effective in suppressing the leukocyte infiltrate and protecting the blood ocular barriers in an experimental uveitis model by M. tuberculosis antigen. Aqueous leukocyte count and protein measurement have been shown to be objective, quantifiable indicators of the severity of anterior chamber inflammation and the integrity of blood aqueous barrier (See Discussion, left column on page 448).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an implant in the form of a pellet to provide a sustained release of dexamethasone to the eye in view of the teachings of Cheng. Moreover, a pellet would make obvious that an implant that is cylinder as claimed in claims 30 and 31.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Stache, Saraiya, Kanra, Cheng and Ashton, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619